Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 1 of 87




                 EXHIBIT 7
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 2 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 1 of 27

 1   MAYER BROWN LLP
     CARMINE R. ZARLENGA (pro hac vice)
 2   czarlenga@mayerbrown.com
 3   1999 K Street, N.W.
     Washington, DC 20006-1101
 4   Telephone: (202) 263-3000
     Facsimile: (202) 263-3300
 5
     DALE GIALI (SBN 150382)
 6   dgiali@mayerbrown.com
 7   KERI E. BORDERS (SBN 194015)
     kborders@mayerbrown.com
 8   350 South Grand Avenue, 25th Floor
     Los Angeles, CA 90071-1503
 9   Telephone: (213) 229-9500
     Facsimile: (213) 625-0248
10

11   Attorneys for Plaintiff 3M Company

12
                                   UNITED STATES DISTRICT COURT
13
                              EASTERN DISTRICT OF CALIFORNIA
14

15   3M COMPANY,                                       Case No. 1:20-cv-00523-NONE-SAB

16                    Plaintiff,                       FIRST AMENDED COMPLAINT AND
                                                       DEMAND FOR JURY TRIAL
17          vs.

18   RX2LIVE, LLC and RX2LIVE, INC.,                   JURY TRIAL DEMANDED
19                    Defendants.
20                                                     Original Complaint Filed: April 10, 2020

21

22

23

24

25

26

27

28


                                          FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                               CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 3 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 2 of 27

 1                                             COMPLAINT

 2          Plaintiff 3M Company (“3M” or “Plaintiff”), by and through its undersigned attorneys, as

 3   and for its Complaint against Defendants RX2Live, LLC and RX2Live, Inc. (collectively,

 4   “RX2Live” or “Defendant”), hereby alleges as follows based on knowledge of its own actions, and

 5   on information and belief as to all other matters:

 6                                     NATURE OF THE ACTION

 7          1.      This lawsuit concerns Defendant’s use of 3M’s famous trademarks to perpetrate a

 8   false and deceptive price-gouging scheme on unwitting customers and consumers, including

 9   Fresno-based healthcare provider Community Medical Centers, Inc. (“CMC”), during the global
10   COVID-19 pandemic.

11          2.      Throughout its history, 3M has been providing state-of-art, industry-leading

12   scientific and medical products to consumers throughout the world under its famous 3M marks.

13   Based on this longstanding, continuous use, consumers associate the 3M marks uniquely with 3M.

14   Now, more than ever, consumers are also relying on the famous 3M marks to indicate that the

15   products offered thereunder are of the same superior quality that consumers have come to expect

16   over the past century. This is especially true with respect to 3M’s numerous industry-leading

17   healthcare products and personal protective equipment (“PPE”), including Plaintiff’s 3M-brand

18   N95 respirators.

19          3.      Healthcare professionals and other first responders are heroically placing their
20   health and safety on the line to battle COVID-19. To assist in the battle against COVID-19, 3M is

21   supplying healthcare workers and other first responders with 3M-brand N95 respirators. For

22   example, in the last week of March 2020, 3M supplied healthcare workers throughout the United

23   States with 10 million of its 3M-brand N95 respirators. 3M also recently announced that it will

24   import 166.5 million of its 3M-brand N95 respirators into the United States in the next three months

25   to supplement its U.S. production, and has invested the capital and resources necessary to double

26   its current annual global production of 1.1 billion respirators. In response to the COVID-19

27   outbreak and surge in need for N95 respirators, 3M has doubled its global output rate to nearly 100

28

                                                     -1-
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 4 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 3 of 27

 1   million respirators per month, and it expects to produce around 50 million respirators per month in

 2   the United States by June 2020.

 3          4.      The demand for 3M-branded respirators has grown exponentially in response to the

 4   pandemic, and 3M has been committed to seeking to meet this demand while keeping its respirators

 5   priced fairly. 3M is working with customers, distributors, governments, and medical officials to

 6   direct 3M supplies to where they are needed most. Importantly, 3M has not increased the prices

 7   that it charges for 3M respirators as a result of the COVID-19 outbreak.

 8          5.      Unfortunately, any number of wrongdoers seek to exploit the current public health

 9   emergency and prey on innocent parties through a variety of scams involving 3M N95 respirators
10   and other products in high demand. These scams include unlawful price-gouging, fake offers,

11   counterfeiting, and other unfair and deceptive practices – all of which undercut the integrity of the

12   marketplace and constitute an ongoing threat to public health and safety.

13          6.      In response to fraudulent activity, price-gouging and counterfeiting related to N95

14   respirators that has spiked in the marketplace in response to the pandemic, 3M is taking an active

15   role to combat these activities. 3M’s actions include working with law enforcement authorities

16   around the world, including the U.S. Attorney General, state Attorneys General and local

17   authorities to combat price-gouging. 3M has also created a website where people can report

18   potential price-gouging and the “3M COVID-19 Fraud hotline” for end-users and purchasers of 3M

19   products in the United States and Canada to call for information and to help detect fraud and avoid
20   counterfeit products. Moreover, 3M is publishing information about its anti-price-gouging and

21   counterfeiting efforts on the 3M website, including disclosure of 3M’s list prices for its N95

22   respirators and the web address and phone numbers that can be used to identify 3M authorized

23   distributors and dealers in the United States and Canada. Further information about 3M’s efforts

24   are set forth in the 3M press release and publication attached hereto as Exhibits 1 and 2. This

25   Complaint is another part of these efforts.

26          7.      Despite 3M’s extensive efforts during COVID-19, deplorable pandemic profiteers

27   continue their quests to take advantage of healthcare workers, first responders, and others in a time

28

                                                     -2-
                                          FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                               CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 5 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 4 of 27

 1   of need and trade off the fame of the 3M brand and marks. Defendant is a prime example of this

 2   behavior.

 3          8.      On information and belief, on or before March 26, 2020, RX2Live mobilized its

 4   franchise network of 68 franchises located in California and 13 other states to offer 3M model no.

 5   8210 N95 respirators supposedly “direct from 3M” to health care customers at grossly inflated

 6   prices. To do so, RX2Live equipped franchisees with a purchase order in blank indicating that N95

 7   respirators would be “direct from 3M” and an accompanying price list for N95 respirators likewise

 8   indicating that 3M model no. 8210 respirators were available “direct from 3M” in large quantities

 9   at the grossly inflated price of $4.95 per respirator (approximately 300-400% above 3M’s list price).
10   As RX2Live had no means to secure any respirators “direct from 3M” and no business relationship

11   of any kind with 3M, these representations (and any further representations based on them) were

12   false, deceptive, and harmful to 3M’s trademarks, goodwill, and reputation.

13          9.      On March 27, 2020, Virginia Cooper, who is an employee or agent of Defendant

14   RX2Live, contacted CMC via email to advertise PPE products available through RX2Live,

15   including purported 3M-brand N95 respirators. Over the next several days, Ms. Cooper perpetuated

16   the fraud by providing CMC with additional promotional materials, including a pricing list and a

17   PowerPoint presentation reflecting that both documents were last edited by a management-level

18   employee or agent of Defendant, Alex Myers. The PowerPoint presentation provided to CMC

19   advertised the availability of “3M N95 1860” surgical respirators and “3M N95 8210” standard
20   respirators, “Direct from 3M.” See Exhibits 3, 4. Moreover, the PowerPoint presentation stated

21   that a minimum order of 10 million masks was required (at grossly inflated purchase prices of $52

22   million for surgical masks and $49.5 million for standard masks in contrast to 3M’s list prices of

23   $12.7 million and $10.2-$13.1 million, respectively).        The PowerPoint presentation further

24   indicated that “3M requires payment in full before order can be placed. Payment is held in escrow

25   until the order is completed.” See Exh. 4. Virtually all of these statements are false, deceptive,

26   and/or unlawful.

27          10.     Defendant is not, and never has been, an authorized distributor of any of 3M’s

28   products and has no rights to use 3M’s famous marks. By using 3M’s famous marks in RX2Live’s

                                                     -3-
                                          FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                               CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 6 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 5 of 27

 1   promotional materials and product listing, and holding itself out to have a direct supply relationship

 2   with 3M and its products, Defendant confused and deceived consumers in the State of California

 3   (and elsewhere) by offering for purchase products at unconscionably high prices that were

 4   approximately 4-5 times above 3M’s list prices. This offer constituted extreme price-gouging by

 5   any measure, including under California law (Penal Code § 396). Not only does such price-gouging

 6   further strain the limited resources available to combat COVID-19, but such conduct justifiably has

 7   caused public outrage which threatens imminent and irreparable harm to 3M’s brand as Defendant

 8   and similar pandemic profiteers promote an improper association between 3M’s marks and

 9   exploitative pricing behavior.
10          11.      To make matters worse, RX2Live has attempted to cover up and conceal all details

11   relating to all sales, marketing, and financial information involving price-gouged 3M products and

12   the use of the 3M brand through a written “Non-Circumvention, Non-Disclosure & Working

13   Agreement” that RX2Live also provided to its franchisees. The agreement purports to bar the

14   disclosure of the identities of anyone involved in any way in the scheme. As a consequence, the

15   full scope of RX2Live’s wrongdoing is unknown and likely cannot be determined in the absence

16   of discovery.

17          12.      3M does not – and will not – tolerate individuals or entities deceptively trading off

18   the fame and goodwill of the 3M brand and marks for their personal gain. This is particularly true

19   against those who seek to exploit the surge in demand for 3M-brand products during the COVID-
20   19 global pandemic which already has claimed tens of thousands of lives worldwide and over 1,000

21   lives in the State of California alone.

22          13.      Accordingly, to further protect consumers from confusion and mistake, to reduce

23   the amount of time and energy that healthcare providers and procurement officers are forced to

24   waste interacting with such schemes, as well as to forestall any further diminution to the 3M brand

25   and marks’ reputation, fame, and goodwill, Plaintiff brings this lawsuit against Defendant for

26   federal and state trademark infringement, unfair competition, false association, false endorsement,

27   false designation of origin, trademark dilution, false advertising, unlawful, unfair, and fraudulent

28   business acts and practices. Plaintiff also seeks preliminary and permanent injunctive relief. As

                                                       -4-
                                               FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                    CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 7 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 6 of 27

 1   described below, any damages, costs, or fees recovered by 3M will be donated to charitable

 2   COVID-19 relief efforts.

 3                                             THE PARTIES

 4          14.     Plaintiff 3M Company is a Delaware corporation, with a principal place of business

 5   and corporate headquarters located at 3M Center, St. Paul, Minnesota 55144. 3M is a diversified

 6   technology company with a global presence and is among the leading manufacturers of products

 7   for many of the markets it serves, including PPE such as 3M-brand N95 respirators.

 8          15.     On information and belief, Defendant RX2Live, LLC is a Utah limited liability

 9   company with its corporate headquarters and principal place of business located at 597 South
10   Pleasant Grove Boulevard, Pleasant Grove, Utah 84062. RX2Live describes itself as a franchisor

11   in healthcare services, which provides healthcare professionals access to products, education, and

12   services, including workplace and senior wellness programs. RX2Live supplies a range of PPE

13   products to hospitals and healthcare providers, including the counterfeit 3M-brand N95 respirators

14   at issue in this action, as well as other N95 respirators, surgical masks, nitrile and PVC gloves, hand

15   sanitizer, isolation gowns, and supposed COVID-19 test kits.

16          16.     On information and belief, Defendant RX2Live, Inc. is a Wyoming corporation with

17   its principal places of business located at 5255 West 11000 North, Suite 225, Highland, Utah 84003

18   and 1712 Pioneer Avenue, Suite 115, Cheyenne, Wyoming 82001. On information and belief,

19   Defendant RX2Live, Inc. acquired all of the assets of RX2Live, LLC on January 1, 2019.
20                                    JURISDICTION AND VENUE

21          17.     The claims for trademark infringement, unfair competition, false association, false

22   endorsement, false designation of origin, trademark dilution, and false advertising, respectively,

23   asserted in Counts I – IV, infra, arise under the Trademark Act of 1946 (as amended; the “Lanham

24   Act”), namely, 15 U.S.C. §§ 1051 et seq. Accordingly, this Court has original and subject-matter

25   jurisdiction over Counts I – IV pursuant to 28 U.S.C. §§ 1331, 1338(a), and 15 U.S.C § 1121(a).

26          18.     The claims for unlawful, unfair, and fraudulent business acts or practices and false

27   advertising in violation of California Business and Professions Code §§ 17200 et seq. and 17500 et

28   seq., trademark dilution, unfair competition, and trademark infringement, asserted in

                                                      -5-
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 8 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 7 of 27

 1   Counts V – VIII, infra, arise under California statutory and common law, and are so related to the

 2   federal claims asserted in Counts I – IV, infra, that they form part of the same case or controversy.

 3   Accordingly, this Court has supplemental jurisdiction over Counts V – VIII pursuant to 28 U.S.C.

 4   §§ 1338(b) and 1367(a). This Court also has subject matter jurisdiction on the separate and

 5   independent ground of diversity of citizenship pursuant to 28 U.S.C. § 1332(a). There is complete

 6   diversity of citizenship between the parties and the amount in controversy exceeds $75,000,

 7   exclusive of interest and costs.

 8          19.     Defendant RX2Live has purposefully availed itself of the privilege of transacting

 9   business within the State of California, including in this District. RX2Live has also committed and
10   intentionally directed tortious acts towards residents of the State of California, including in this

11   District. For example, RX2Live recently used 3M’s famous marks as part of a price-gouging

12   scheme to deceive CMC into believing that RX2Live was authorized by 3M to sell millions of 3M-

13   brand N95 respirators for an aggregate price of nearly $50 million – several multiples of the 3M

14   list price. Plaintiff’s claims arise out of and relate to RX2Live’s transaction of business and tortious

15   acts committed within the State of California, including in this District. Based on the foregoing,

16   this Court has long-arm jurisdiction over RX2Live pursuant to Cal. Code Civ. Proc. § 410.10 and

17   Fed. R. Civ. P. 4(k).

18          20.     A substantial part of the events giving rise to the claims asserted, infra, occurred in

19   this District. Accordingly, venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2).
20          21.     Defendant is subject to personal jurisdiction in this District. Accordingly, venue is

21   also proper in this District pursuant to 28 U.S.C. § 1391(b)(3).

22                           FACTS COMMON TO ALL CLAIMS FOR RELIEF

23   I.     Plaintiff 3M

24          22.     3M has grown from humble beginnings in 1902 as a small-scale mining venture in

25   Northern Minnesota to what it is today, namely: an industry-leading provider of scientific,

26   technical, and marketing innovations throughout the world. Today, 3M’s portfolio includes more

27   than 60,000 goods and services, ranging from household and school supplies, to industrial and

28   manufacturing materials, to medical supplies and equipment.

                                                      -6-
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 9 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 8 of 27

 1          A.      The 3M Brand

 2          23.     3M offers its vast array of goods and services throughout the world under numerous

 3   brands, including, for example: ACE; POST-IT; SCOTCH; NEXCARE; and more.

 4   Notwithstanding the widespread goodwill and resounding commercial success enjoyed by these

 5   brands, 3M’s most famous and widely recognized brand is its eponymous “3M” brand.

 6          24.     The 3M brand is associated with products and materials for a wide variety of medical

 7   devices, supplies, PPE, including, for example: respirators; stethoscopes; medical tapes; surgical

 8   gowns, blankets, and tape; bandages and other wound-care products; and more. As such 3M-

 9   branded products are highly visible throughout hospitals, nursing homes, and other care facilities
10   where patients, care providers, and procurement officers value and rely upon the high quality and

11   integrity associated with the 3M brand.

12          B.      The Famous “3M” Marks

13          25.     Over the past century, 3M has invested hundreds of millions of dollars in advertising

14   and promoting its 3M-brand products to consumers throughout the world (including, without

15   limitation, its 3M-brand N95 respirator) under the standard-character mark “3M” and the inset 3M

16   design mark (together, the “3M Marks”):

17

18

19
20          26.     For decades, products offered by under the 3M Marks have enjoyed enormous

21   commercial success (including, without limitation, its 3M-brand N95 respirator). Indeed, in 2019,

22   alone, sales of products offered under the 3M Marks exceeded several hundred million USD.

23          27.     Over the same period of time, products offered under the 3M Marks have regularly

24   been the subject of widespread, unsolicited media coverage and critical acclaim.

25          28.     Based on the foregoing, consumers associate the 3M Marks uniquely with 3M and

26   recognize them as identifying 3M as the exclusive source of goods and services offered under the

27   3M Marks. Based on the foregoing, the 3M Marks have also become famous among consumers in

28   the United States.

                                                    -7-
                                          FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                               CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 10 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 9 of 27

 1           29.     To strengthen 3M’s common-law rights in and to its famous 3M Marks, 3M has

 2   obtained numerous federal trademark registrations, including, without limitation: (i) U.S.

 3   Trademark Reg. No. 3,398,329, which covers the standard-character 3M mark in Int. Classes 9 and

 4   10 for, inter alia, respirators (the “‘329 Registration”), and (ii) U.S. Trademark Reg. No. 2,793,534,

 5   which covers the 3M design mark in Int. Classes 1, 5, and 10 for, inter alia, respirators (the “‘534

 6   Registration”). See Exhibits 5-6.

 7           30.     The ‘329 and ‘534 Registrations are valid, in effect, and on the Principal Trademark

 8   Register.

 9           31.     The ‘329 and ‘534 Registrations are “incontestable” within the meaning of 15
10   U.S.C. § 1065. Accordingly, the ‘329 and ‘534 Registrations constitute conclusive evidence of: (i)

11   3M’s ownership of the 3M Marks; (ii) the validity of the 3M Marks; (iii) the validity of the

12   registration of the 3M Marks; and (iv) 3M’s exclusive right to use the 3M Marks throughout the

13   United States for, inter alia, respirators.

14           32.     Plaintiff’s famous 3M Marks do more than identify 3M as the exclusive source of

15   goods and services offered thereunder. Indeed, the famous 3M Marks also signify to consumers

16   that 3M-brand products offered under the 3M Marks are of the highest quality and adhere to the

17   strictest quality-control standards. Now, more than ever, consumers rely on the famous 3M Marks’

18   ability to signify that products offered under the 3M Marks are of the same high quality that

19   consumers have come to expect of the 3M brand over the past century.
20           C.      3M’s Extensive Efforts to Assist With the Battle Against COVID-19

21           33.     Medical professionals and first responders throughout the world are donning

22   extensive PPE as they place their health and safety on the line in the battle against COVID-19. As

23   3M states on the homepage of its website, it is “committed to getting personal protective equipment

24   to healthcare workers”:

25

26

27

28

                                                     -8-
                                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                 CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 11 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 10 of 27

 1

 2

 3

 4

 5

 6

 7

 8

 9           34.     Among the PPE that 3M is providing to the heroic individuals on the front lines of

10    the battle against COVID-19 are its 3M-brand N95 respirators.

11           35.     Inset, below, is an image of 3M’s branded Model 8210 respirator:

12

13

14

15

16

17

18           36.     Authentic N95 respirators reduce exposure to airborne biological particles and
19    liquid contamination when appropriately selected, fitted, and worn.
20           37.     Based on the exponential increase in demand for 3M-branded N95 respirators, 3M
21    has invested in the necessary capital and resources to double its annual production of 1.1 billion
22    N95 respirators. See Exhs. 1, 2. What 3M has not done in the face of the global COVID-19
23    pandemic is increase its prices. See id.
24           38.     Unfortunately, certain third parties do not share 3M’s sense of civic responsibility
25    during this time of crisis. Indeed, opportunistic third parties are seeking to exploit the increased
26    demand for 3M-branded N95 respirators by offering to sell them for exorbitant prices, selling
27    counterfeit versions of them, and accepting money for 3M-brand N95 respirators despite having no
28    product to sell or never intending to deliver the product in the first place.

                                                       -9-
                                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                 CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 12 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 11 of 27

 1           39.      Accordingly, to protect both consumers and healthcare workers on the front lines of

 2    the COVID-19 battle from deception and inferior products, to reduce time wasted by healthcare

 3    providers and procurement officers on scams, as well as to protect 3M’s goodwill, reputation, and

 4    carefully curated 3M brand, 3M is working diligently with law enforcement, retail partners, and

 5    others to combat unethical and unlawful business practices related to 3M-brand N95 respirators.

 6    For example, in late-March 2020, 3M’s Chief Executive Offer, Mike Roman, sent a letter to U.S.

 7    Attorney General, William Barr, and the President of the National Governor’s Association, Larry

 8    Hogan of Maryland, to offer 3M’s partnership in combatting price-gouging. As shown in the inset

 9    image, additional examples of 3M’s efforts to combat price-gouging, counterfeiting, and other
10    unlawful conduct during COVID-19 include:

11                 a. 3M posted on its website the list price for its 3M-brand N95 respirators so that

12                    consumers can readily identify price-gouging (See Exhibit 7);

13                 b. 3M created a form on its website that consumers can use to report suspected

14                    incidents of price-gouging and counterfeiting (See Exhibit 8); and

15                 c. 3M created a fraud “hotline” that consumers can call to report suspect incidents of

16                    price-gouging and counterfeiting.

17

18

19
20

21

22

23

24    II.    Defendant’s Unlawful Conduct
25           40.      Despite 3M’s extensive measures to combat price-gouging and counterfeiting of its
26    3M-brand N95 respirators, illicit activities by bad actors continue. Defendant is a prime example
27    of this unlawful behavior, which is damaging the 3M brand and public health and safety in a time
28    of unprecedented crisis.

                                                     - 10 -
                                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                 CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 13 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 12 of 27

 1           41.     According to promotional materials created and disseminated by Defendant,

 2    Defendant purports to have millions, if not billions, of 3M’s N95 respirators available for sale to

 3    healthcare providers and other customers throughout the United States.

 4           42.     Because Defendant is not an authorized 3M dealer or distributor and has no

 5    relationship with 3M, this claim is implausible at best. But still, Defendant attempted to exploit the

 6    feelings of panic and desperation surrounding the COVID-19 public health emergency.

 7           43.     On or before March 26, 2020, Defendant provided a purchase order form and a price

 8    list to its franchisees as described in paragraph 8 above. Defendant instructed its franchisees to

 9    submit all orders for products on the price list, including “Face Mask N95 #8210 direct from 3M”
10    to Defendant for handling. Defendant authorized, instructed, and urged its franchisees to engage

11    in the scheme detailed herein, sought to orchestrate those activities on a system-wide scale, and

12    mandated the concealment of those activities via a written contract. Defendant implemented the

13    scheme through direct contact with potential customers as well as over social media.

14           44.     For example, on March 27, 2020, Virginia Cooper contacted CMC, a prominent

15    Fresno-area healthcare provider, to advertise the availability of PPE products at exorbitant prices.

16    Ms. Cooper provided a spreadsheet listing the availability of “Face Mask N95 #8210 direct from

17    3M.” See Exh. 3 (excerpted below).

18

19
20

21

22           45.     On March 30, 2020, Ms. Cooper provided CMC with a PowerPoint presentation

23    containing “pictures, catalog codes, pricing and minimum requirements.” See Exh. 4. The

24    metadata on the pricing spreadsheet and the PowerPoint show that both documents were last

25    modified by Alex Myers, the Los Angeles Regional Developer for RX2Live. See Exhibit 9

26    (excerpted below).

27

28

                                                      - 11 -
                                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                 CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 14 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 13 of 27

 1

 2

 3

 4

 5

 6

 7           46.     Defendant’s PowerPoint presentation expressly references two models of 3M-brand

 8    N95 respirators: Model 1860 and Model 8210. The presentation, an excerpt of which is depicted

 9    below, prominently displays a photo of a respirator bearing the 3M Mark. The presentation also

10    represents that the respirators are “Direct from 3M” and that “3M requires payment in full before

11    order can be placed. Payment is held in escrow until the order is completed.” Exh. 4, at p. 2. None

12    of these statements are true.

13

14

15

16

17

18

19
20

21
             47.     The contents of Defendant’s above-referenced PowerPoint presentation are intended
22
      to defraud, mislead and/or deceive a reasonable consumer into believing that Defendant is an
23
      authorized distributor of 3M’s products and/or has an association or affiliation with 3M, which is
24
      not the case. Defendant does not, and never has, represented 3M, and 3M has never authorized
25
      Defendant or any other affiliates, agents, employees, or franchisees of Defendant to manufacture,
26
      distribute, advertise, market, offer for sale, receive payments on 3M’s behalf, escrow funds on 3M’s
27
      behalf, and/or sell 3M-brand N95 respirators.
28

                                                      - 12 -
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 15 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 14 of 27

 1            48.      What is more, in an effort to profit from the public’s dire need of PPE during the

 2    global COVID-19 pandemic, Defendant’s quote of $5.20 per 3M brand, N95 Model 1860 respirator

 3    is more than quadruple 3M’s posted list price of $1.27 per respirator. See Exhs. 4, 7.

 4            49.      Defendant’s quote of $4.95 per 3M brand, N95 Model 8210 respirator is

 5    approximately 4-5 times 3M’s posted list price of $1.02-$1.31 per respirator. See id.

 6            50.      Defendant understands that the scheme it undertook was wrong. This is evident

 7    from early efforts to conceal the activities via the “Non-Circumvention, Non-Disclosure &

 8    Working Agreement” that Defendant provided to its franchisee network for use in conjunction with

 9    activities involving 3M N95 respirators and a long list of other products. Furthermore, one business
10    day after this action was filed, Defendant instructed its franchisees “to discontinue all sales activity

11    of 3M masks.” There is no way to know if Defendant or its nationwide network of franchisees

12    have actually discontinued their sales and marketing activities involving the 3M brand.

13            51.      Based on the foregoing, 3M seeks relief against Defendant for federal and state

14    trademark infringement, unfair competition, false association, false endorsement, false designation

15    of origin, trademark dilution, false advertising, and unlawful, unfair, and fraudulent business acts

16    and practices.

17                                          CLAIMS FOR RELIEF

18                                      FIRST CLAIM FOR RELIEF

19         (Trademark Infringement Under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1))
20                            (Infringement of the Federally Registered 3M Marks)

21             52.     3M repeats and incorporates by reference the statements and allegations in

22    paragraphs 1 – 51 of the Complaint as though set forth fully herein

23             53.     Count I is a claim for trademark infringement under 15 U.S.C. § 1114.

24             54.     3M is the exclusive owner of each of the federally registered 3M Marks.

25             55.     3M has the exclusive right to use each of the 3M Marks in United States commerce

26    for, inter alia, advertising, promoting, offering for sale, and selling Plaintiff’s 3M-brand N95

27    respirators.

28

                                                       - 13 -
                                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                 CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 16 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 15 of 27

 1             56.   3M’s exclusive rights in and to each of the 3M Marks predate any rights that

 2    Defendant could establish in and to any mark that consists of “3M” in whole and/or in part.

 3             57.   Both of the 3M Marks are fanciful and/or arbitrary when used for respirators and,

 4    therefore, are inherently distinctive.

 5             58.   Both of the 3M Marks identify 3M as the exclusive source of products offered under

 6    the 3M Marks (including, without limitation, 3M-brand N95 respirators) and, therefore, the 3M

 7    Marks have acquired distinctiveness.

 8             59.   Defendant is using the 3M Marks in commerce to advertise, promote, offer for sale,

 9    and sell 3M-branded N95 respirators, including, for example, in communications to healthcare
10    providers listing the products that Defendant purportedly has available for sale.

11             60.   Defendant’s use of the 3M Marks in commerce on, for, and/or in connection with

12    the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein, is causing,

13    and is likely to continue to cause, consumer confusion, mistake, and/or deception about whether

14    Defendant is 3M, and/or whether Defendant is a licensee, authorized distributor, and/or affiliate of

15    3M and/or products that 3M offers under its 3M Marks, including, without limitation, 3M-brand

16    N95 respirators.

17             61.   Defendant’s use of the 3M Marks in commerce on, for, and/or in connection with

18    the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein, is causing,

19    and is likely to continue cause, consumer confusion, mistake, and/or deception about whether
20    Defendant and/or Defendant’s products are affiliated, connected, and/or associated with 3M and/or

21    products that 3M offers under its 3M Marks, including, without limitation, 3M-brand N95

22    respirators.

23             62.   Defendant’s use of the 3M Marks in commerce on, for, and/or in connection with

24    the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein is causing,

25    and is likely to continue to cause, consumer confusion, mistake, and/or deception about whether

26    Defendant and/or Defendant’s products originate with, and/or are sponsored or approved by, and/or

27    offered under a license from, 3M or vice versa.

28             63.   3M has not consented to the use of its famous 3M Marks by Defendant.

                                                       - 14 -
                                               FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                    CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 17 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 16 of 27

 1              64.   Based on 3M’s longstanding and continuous use of its 3M Marks in United States

 2    commerce, as well as the federal registration of the 3M Marks, Defendant had actual and

 3    constructive knowledge of 3M’s superior rights in and to the 3M Marks when Defendant began

 4    using the 3M Marks as part its bad-faith scheme to confuse and deceive consumers, as alleged,

 5    herein.

 6              65.   Upon information and belief, Defendant adopted and used the 3M Marks in

 7    furtherance of Defendant’s willful, deliberate, and bad-faith scheme of trading upon the extensive

 8    consumer goodwill, reputation, fame, and commercial success of products that 3M offers under its

 9    3M Marks, including, without limitation, 3M-brand N95 respirators.
10              66.   Upon information and belief, Defendant has made, and will continue to make,

11    substantial profits and gain from its unauthorized use of the 3M Marks, to which Defendant is not

12    entitled at law or in equity.

13              67.   Upon information and belief, Defendant’s acts and conduct complained of herein

14    constitute trademark infringement in violation of 15 U.S.C. § 1114(a).

15              68.   3M has suffered, and will continue to suffer, irreparable harm from Defendant’s acts

16    and conduct complained of herein, unless restrained by law. The damage suffered by 3M is

17    exacerbated by the fact that Defendant is advertising and offering for sale 3M-branded N95

18    respirators at exorbitantly inflated prices during a global pandemic when 3M’s products are

19    necessary to protect public health. Such conduct has inspired intense public criticism of the manner
20    in which 3M’s respirators are being distributed and sold during the COVID-19 pandemic and

21    significant confusion about 3M’s role in the marketplace for masks that are essential to

22    safeguarding public health. Whereas 3M’s corporate values and brand image center around the

23    application of science to improve lives, Defendant’s conduct imminently and irreparably harms

24    3M’s brand.

25              69.   3M has no adequate remedy at law.

26    / / /

27    / / /

28    / / /

                                                     - 15 -
                                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                 CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 18 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 17 of 27

 1                                    SECOND CLAIM FOR RELIEF

 2      (Unfair Competition, False Endorsement, False Association, and False Designation of Origin

 3                 Under Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A))

 4                                          (Use of the 3M Marks)

 5           70.     3M repeats and incorporates by reference the statements and allegations in

 6    paragraphs 1 – 69 of the Complaint as set forth fully herein.

 7           71.     Count II is a claim for federal unfair competition, false endorsement, false

 8    association, and false designation of origin under 15 U.S.C. § 1125(a)(1)(A).

 9           72.     Upon information and belief, Defendant’s acts and conduct complained of herein
10    constitute unfair competition, false endorsement, false association, and/or false designation of

11    origin in violation of 15 U.S.C. § 1125(a)(1)(A).

12           73.     Upon information and belief, Defendant’s use of Plaintiff’s famous 3M Marks to

13    advertise, market, offer for sale, and/or sell purported 3M-brand N95 respirators to consumers at

14    exorbitant prices, in general, and during a global pandemic such as COVID-19, specifically, also

15    constitutes unfair competition in violation of 15 U.S.C. § 1125(a)(1)(A).

16           74.     Defendant has also falsely held itself out to be an agent of and/or authorized by 3M

17    to sell and/or distribute 3M-branded products, when this is not the case.

18           75.     3M has suffered, and will continue to suffer, irreparable harm from Defendant’s acts

19    and conduct complained of herein, unless restrained by law.
20           76.     3M has no adequate remedy at law.

21                                     THIRD CLAIM FOR RELIEF

22           (Trademark Dilution Under Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c))

23                                   (Dilution of the Famous 3M Marks)

24           77.     3M repeats and incorporates by reference the statements and allegations in

25    paragraphs 1 – 76 of the Complaint as though set forth fully herein.

26           78.     Count III is a claim for federal trademark dilution under 15 U.S.C. § 1125(c).

27

28

                                                     - 16 -
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 19 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 18 of 27

 1           79.       The 3M Marks were famous before and at the time Defendant began using the 3M

 2    Marks in commerce on, for, and/or in connection with the advertising, promotion, offering for sale,

 3    and/or sale of products (including, without limitation, 3M’s branded N95 respirators).

 4           80.       Defendant’s use of Plaintiff’s famous 3M Marks in commerce on, for, and/or in

 5    connection with the advertising, promotion, offering for sale, and/or sale of products (including,

 6    without limitation, 3M’s branded N95 respirators) is likely to dilute the distinctive quality of the

 7    famous 3M Marks, such that the famous 3M Marks’ established selling power and value will be

 8    whittled away.

 9           81.       Defendant’s use of Plaintiff’s famous 3M Marks in commerce on, for, and/or in
10    connection with the advertising, promotion, offering for sale, and/or sale of products (including,

11    without limitation, 3M’s branded N95 respirators) is likely to dilute the distinctive quality of the

12    famous 3M Marks, such that the famous 3M Marks’ ability to identify 3M as the exclusive source

13    of products offered under the 3M Marks (including, without limitation, 3M’s branded N95

14    respirators) will be whittled away.

15           82.       Defendant’s use of Plaintiff’s famous 3M Marks in commerce on, for, and/or in

16    connection with the advertising, promotion, offering for sale, and/or sale of products (including,

17    without limitation, 3M’s branded N95 respirators) at exorbitant prices, in general, and during a

18    global pandemic such as COVID-19, specifically is likely to dilute the reputation of the famous 3M

19    Marks, such that the famous 3M Marks’ established ability to indicate the superior quality of
20    Products offered under such Marks (including, without limitation, 3M’s branded N95 respirators),

21    will be whittled away.

22           83.       Upon information and belief, Defendant’s acts and conduct complained of herein

23    constitute trademark dilution in violation of 15 U.S.C. § 1125(c).

24           84.       3M has suffered, and will continue to suffer, irreparable harm from Defendant’s acts

25    and conduct complained of herein, unless restrained by law. The damage suffered by 3M is

26    exacerbated by the fact that Defendant is advertising and offering for sale 3M-branded N95

27    respirators at exorbitantly inflated prices during a global pandemic when 3M’s products are

28    necessary to protect public health. Such conduct has inspired intense public criticism of the manner

                                                      - 17 -
                                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                  CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 20 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 19 of 27

 1    in which 3M’s respirators are being distributed and sold during the COVID-19 pandemic and

 2    significant confusion about 3M’s role in the marketplace for masks that are essential to

 3    safeguarding public health. Whereas 3M’s corporate values and brand image center around the

 4    application of science to improve lives, Defendant’s conduct imminently and irreparably harms

 5    3M’s brand.

 6           85.       3M has no adequate remedy at law.

 7                                    FOURTH CLAIM FOR RELIEF

 8      (False Advertising Under Section 43(a)(1)(B) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B))

 9            (Defendant’s March 26 Instructions to Franchisees, and March 27 and 30 Emails)
10           86.       3M repeats and incorporates by reference the statements and allegations in

11    paragraphs 1 – 85 of the Complaint as though set forth fully herein.

12           87.       Count IV is a claim for false and deceptive advertising under 15 U.S.C. §

13    1125(a)(1)(B).

14           88.       The statements that Defendant made in its March 26 instructions to franchisees,

15    March 27 and March 30 emails with CMC, and the PowerPoint presentation and pricing list

16    provided to CMC, constitute commercial advertising and/or commercial promotion.

17           89.       The statements that Defendant made in its March 26 instructions to franchisees,

18    March 27 and March 30 emails with CMC, and the PowerPoint presentation and pricing list

19    provided to CMC, contained false, misleading, and/or deceptive statements about the nature,
20    characteristics, qualities, and/or geographic origin of Defendant and/or the products that Defendant

21    allegedly had available for sale.

22           90.       The statements that Defendant made in its March 26 instructions to franchisees,

23    March 27 and March 30 emails with CMC, and the PowerPoint presentation and pricing list

24    provided to CMC, contained false, misleading, and/or deceptive statements about the nature,

25    characteristics, qualities, and/or geographic origin of 3M and the 3M-brand products, including,

26    without limitation, 3M’s branded N95 respirators.

27

28

                                                     - 18 -
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 21 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 20 of 27

 1            91.    The false, misleading, and/or deceptive statements in Defendant’s March 26

 2    instructions to franchisees, March 27 and March 30 emails, PowerPoint presentation, and pricing

 3    list were material to CMC’s purchasing decisions.

 4            92.    Defendant placed the March 26 instructions to franchisees, March 27 and March 30

 5    emails, PowerPoint presentation, and pricing list into interstate commerce by, inter alia, sending

 6    them to CMC

 7            93.    Defendant’s March 27 and March 30 emails, PowerPoint presentation, and pricing

 8    list have directly and/or proximately caused and/or are likely to cause 3M to suffer harm in the

 9    form of lost sales (including, without limitation, lost sales of 3M’s branded N95 respirators), as
10    well as irreparable diminution to the 3M brand and 3M Marks’ reputation, fame, and goodwill.

11            94.    Upon information and belief, Defendant’s acts and conduct complained of herein

12    constitute false advertising in violation of 15 U.S.C. § 1125(a)(1)(B).

13            95.    3M has suffered, and will continue to suffer, irreparable harm from Defendant’s acts

14    and conduct complained of herein, unless restrained by law. The damage suffered by 3M is

15    exacerbated by the fact that Defendant is advertising and offering for sale 3M-branded N95

16    respirators at exorbitantly inflated prices during a global pandemic when 3M’s products are

17    necessary to protect public health. Such conduct has inspired intense public criticism of the manner

18    in which 3M’s respirators are being distributed and sold during the COVID-19 pandemic and

19    significant confusion about 3M’s role in the marketplace for masks that are essential to
20    safeguarding public health. Whereas 3M’s corporate values and brand image center around the

21    application of science to improve lives, Defendant’s conduct imminently and irreparably harms

22    3M’s brand.

23            96.    3M has no adequate remedy at law.

24    / / /

25    / / /

26    / / /

27    / / /

28    / / /

                                                     - 19 -
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 22 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 21 of 27

 1                                    FIFTH CLAIM FOR RELIEF

 2                          (Trademark Dilution, Cal. Bus. Prof. Code §§ 14247)

 3                                   (Dilution of the Famous 3M Marks)

 4           97.     3M repeats and incorporates by reference the statements and allegations in

 5    paragraphs 1 – 96 of the Complaint as though set forth fully herein, including, but not limited to

 6    the Third Claim for Relief above.

 7           98.     Count V is for trademark dilution under California Business and Professions Code

 8    § 14247.

 9           99.     Upon information and belief, Defendant’s acts and conduct complained of herein
10    constitute trademark dilution under California Business and Professions Code § 14247.

11           100.    3M has suffered, and will continue to suffer, irreparable harm from Defendant’s acts

12    and conduct complained of herein, unless restrained by law..

13           101.    3M has no adequate remedy at law.

14                                        SIXTH CLAIM FOR RELIEF

15                        (Unfair Competition, Cal. Bus. Prof. Code §§ 17200 et seq.)

16                    (Price-Gouging and False Advertising of 3M-branded Products)

17           102.    3M repeats and incorporates by reference the statements and allegations in

18    paragraphs 1 – 101 of the Complaint as though set forth fully herein.

19           103.    Count VI is for unfair competition in violation of California Business and
20    Professions Code § 17200 et seq.

21           104.    On March 4, 2020, California Governor Gavin Newsome declared a state of

22    emergency to exist in California in response to COVID-19.

23           105.    That same day, California Attorney General Xavier Becerra issued a price-gouging

24    alert reminding all Californians that, under Penal Code § 396, price-gouging is illegal in all

25    California communities during the declared state of emergency.

26           106.    On March 12, 2020, Governor Newsome issued an executive order further

27    enhancing the ability of the California state and local government’s ability to respond to COVID-

28    19.

                                                    - 20 -
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 23 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 22 of 27

 1           107.    On information and belief, Defendant sold or offered to sell consumer goods,

 2    emergency supplies, and medical supplies (including, but not limited to 3M’s branded N95

 3    respirators) for a price of more than 10 percent greater than the price charged by Defendant for

 4    those goods prior to the proclamation or declaration of emergency, in violation of Penal Code § 396.

 5           108.    Defendant’s violation of Penal Code § 396 constitutes an unlawful business practice

 6    and an act of unfair competition within the meaning of California Business & Professions Code

 7    § 17200 et seq. It is also a crime under California law.

 8           109.    Defendant’s unauthorized use in commerce of the 3M Marks is also likely to cause

 9    consumer confusion or mistake or to deceive consumers into believing that Defendant’s products
10    and/or services are sponsored by, endorsed by, or originate from 3M or are otherwise connected or

11    affiliated with or approved by 3M, thereby causing loss, damage, and injury to 3M and to the

12    purchasing public, constituting unlawful, unfair, and fraudulent business practices in violation of

13    California Business & Professions Code § 17200 et seq.

14           110.    Defendant’s marketing and advertisement of products with the 3M Marks and as

15    coming “Direct from 3M” in the United States, as alleged herein, was intended to and did mislead

16    3M’s customers and consumers to believe that such products were manufactured or distributed by,

17    or authorized for manufacture or distribution by, 3M, in violation of California Business &

18    Professions Code § 17500.

19           111.    This conduct, together with Defendant’s other acts alleged herein constitute unfair,
20    unlawful, and fraudulent business acts and practices under California Business and Professions

21    Code § 17200, because such acts are forbidden by various state and federal laws and are

22    unscrupulous, unfair, and injurious to 3M. Defendant’s acts have irreparably damaged 3M and the

23    consuming public and will continue to do so unless restrained by this Court, and 3M is without an

24    adequate remedy at law.

25           112.    As a result of Defendant’s wrongful conduct, 3M is entitled to, among other relief,

26    an order enjoining and restraining Defendant from diverting, distributing, and selling the 3M-

27    branded products and restoring to 3M any funds that were wrongfully collected by Defendant so

28

                                                     - 21 -
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 24 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 23 of 27

 1    that those funds may be donated to a COVID-19 charitable organization(s)/cause(s) of 3M’s

 2    choosing.

 3                                   SEVENTH CLAIM FOR RELIEF

 4                           (False Advertising, Cal. Bus. Prof. Code §§ 17500 et seq.)

 5                               (False Advertising of 3M-branded Products)

 6           113.    3M repeats and incorporates by reference the statements and allegations in

 7    paragraphs 1 – 112 of the Complaint as though set forth fully herein.

 8           114.    Count VII is for false advertising in violation of California Business and Professions

 9    Code § 17500 et seq.
10           115.    As alleged herein, Defendant has engaged in and continue to engage in violations of

11    California Business and Professions Code § 17500 by making or disseminating untrue or

12    misleading statements, with the intent to induce the purchase of 3M-branded N95 respirators, when

13    Defendant knew or by the exercise of reasonable care should have known the statements were

14    untrue, misleading, and likely to deceive the reasonable consumer and the public. Defendant’s

15    untrue or misleading representations include, but are not limited to the following:

16                a. Representing that Defendant was an agent of and/or authorized by 3M to sell and/or

17                   distribute 3M-branded products.

18                b. Representing that Defendant could supply 3M-branded N95 respirators “Direct from

19                   3M.”
20                c. Representing that “3M requires payment in full before order can be placed.”

21                d. Representing that “Payment is held in escrow until the order is completed.”

22                e. Representing that Defendant had available for sale millions, if not billions, of 3M-

23                   branded N95 respirators and that the minimum order was 10 million units.

24           116.    Such statements are untrue, false, and misleading because 3M has not authorized

25    the use or direct sale of its 3M-branded products by Defendant. Likewise, 3M never authorized

26    Defendant to accept deposits or payments on 3M’s behalf or to hold any such funds in escrow.

27

28

                                                     - 22 -
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 25 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 24 of 27

 1            117.   Defendant knew, or by the exercise of reasonable care should have known at the

 2    time of making the statements, or causing the statements to be made, that it was untrue or

 3    misleading to hold itself out as an authorized distributor of 3M’s branded N95 respirators.

 4            118.   Defendant engaged in the false and/or misleading advertising and marketing of the

 5    3M-branded N95 respirators, as alleged herein, with the intent to directly or indirectly induce

 6    consumers to purchase those respirators.

 7            119.   Had Defendant truthfully advertised that it was not authorized to sell 3M-branded

 8    products, consumers would not have purchased the products or would have purchased a different

 9    product from another manufacturer or distributor.
10            120.   This false and misleading advertising of 3M-branded products by Defendant

11    presents a continuing threat to consumers, as such conduct is ongoing to this day.

12            121.   As a direct and proximate result of the aforementioned acts and omissions by

13    Defendant, Defendant received and continue to hold monies rightfully belonging to 3M.

14                                     EIGHTH CLAIM FOR RELIEF

15             (Unfair Competition and Trademark Infringement under California Common Law)

16                                            (Use of the 3M Marks)

17            122.   3M repeats and incorporates by reference the statements and allegations in

18    paragraphs 1 – 121 of the Complaint as though set forth fully herein.

19            123.   Count VIII is for unfair competition and trademark infringement under California
20    common law.

21            124.   Upon information and belief, Defendant’s acts and conduct complained of herein

22    constitute unfair competition and trademark infringement in violation of California common law.

23            125.   3M has suffered, and will continue to suffer, irreparable harm from Defendant’s acts

24    and conduct complained of herein, unless restrained by law.

25            126.   3M has no adequate remedy at law.

26    / / /

27    / / /

28    / / /

                                                    - 23 -
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 26 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 25 of 27

 1                                           PRAYER FOR RELIEF

 2              WHERFORE, based on Defendant’s conduct complained of, herein, Plaintiff asks this

 3    Court:

 4              A.      To enter an Order, finding in Plaintiff’s favor on each Claim for Relief asserted

 5    herein;

 6              B.      Pursuant to 15 U.S.C. § 1116:

 7                   1. To preliminarily and permanently enjoin Defendant, its agents, servants, employees,

 8    officers and all persons and entities in active concert and participation with them from using the

 9    3M Marks (or any other mark(s) confusingly similar thereto) for, on, and/or in connection with the
10    manufacture, distribution, advertising, promoting, offering for sale, and/or sale of any goods or

11    services, including, without limitation, 3M-brand N95 respirator Marks;

12                   2. To preliminarily and permanently enjoin Defendant, its agents, servants, employees,

13    officers and all persons and entities in active concert and participation with them from falsely

14    representing themselves as being distributors, authorized retailers, and/or licensees of 3M and/or

15    any of 3M’s products (including, without limitation, 3M-brand N95 respirator) and/or otherwise

16    falsely representing to have an association or affiliation with, sponsorship by, and/or connection

17    with, 3M and/or any of 3M’s products; and

18                   3. To order Defendant to file with the Court and serve upon Plaintiff’s counsel, within

19    30 days after service of the order of injunction, a report in writing under oath setting forth in detail
20    the manner and form in which Defendant has complied with the injunction;

21              C.      Pursuant to 15 U.S.C. § 1117:

22                   1. To order Defendant to provide 3M with a full accounting of all manufacture,

23    distribution and sale of products under the 3M Marks (including, without limitation, 3M-brand N95

24    respirators), as well as all profits derived therefrom;

25                   2. To order Defendant to disgorge and pay to 3M – so as to be donated charitably

26    pursuant to subpart H, infra – all of Defendant’s profits derived from the sale of infringing goods

27    offered under the 3M Marks (including, without limitation, 3M-brand N95 respirators);

28

                                                        - 24 -
                                              FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                   CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 27 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 26 of 27

 1                 3. To award 3M – so as to be donated charitably pursuant to subpart H, infra – treble

 2    damages in connection with Defendant’s infringement of the 3M Marks;

 3                 4. To find that Defendant’s acts and conduct complained of herein render this case

 4    “exceptional”; and

 5                 5. To award 3M – so as to be donated charitably pursuant to subpart H, infra – its costs

 6    and reasonable attorneys’ fees incurred in this matter;

 7           D.       Pursuant to 15 U.S.C. § 1118, to order the destruction of all unauthorized goods and

 8    materials within the possession, custody, and control of Defendant that bear, feature, and/or contain

 9    any copy or colorable imitation of 3M’s Marks;
10           E.       To award restitution as authorized by law;

11           F.       To award Plaintiff pre-judgment and post-judgment interest against Defendant;

12           G.       To award Plaintiff such other relief that the Court deems just and equitable;

13           H.       To order that all monetary payments awarded to Plaintiff be donated to a COVID-

14    19 charitable organization(s)/cause(s) of Plaintiff’s choosing.

15                                        DEMAND FOR JURY TRIAL

16           Plaintiff requests a trial by jury for all issues so triable pursuant to Fed. R. Civ. P. 38(b)

17    and 38(c).

18

19
20

21

22

23

24

25

26

27

28

                                                      - 25 -
                                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                                 CASE NO. 1:20-CV-00523-NONE-SAB
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 28 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8 Filed 04/19/20 Page 27 of 27

 1    Dated: April 19, 2020                   MAYER BROWN LLP

 2

 3                                            By: /s/ Carmine R. Zarlenga
                                                  Carmine R. Zarlenga (pro hac vice)
 4                                                czarlenga@mayerbrown.com
                                                  1999 K Street, N.W.
 5                                                Washington, DC 20006-1101
                                                  Telephone:      (202) 263-3000
 6                                                Facsimile:      (202) 263-3300
 7                                                 Dale Giali
                                                   dgiali@mayerbrown.com
 8                                                 Keri E. Borders
                                                   kborders@mayerbrown.com
 9                                                 350 South Grand Avenue, 25th Floor
                                                   Los Angeles, CA 90071-1503
10
                                                   Telephone:      (213) 229-9500
11                                                 Facsimile:      (213) 625-0248

12
                                              Attorneys for Plaintiff 3M Company
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                          - 26 -
                                  FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL,
                                                       CASE NO. 1:20-CV-00523-NONE-SAB
 Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 29 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-1 Filed 04/19/20 Page 1 of 3




               EXHIBIT 1
               Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 30 of 87
              Case 1:20-cv-00523-NONE-SAB Document 8-1 Filed 04/19/20 Page 2 of 3
Published on 3M News | Unit ed St at es (ht t ps://news.3m.com) on 4/6/20 5:58 pm CDT



3M and the Trump Administration Announce Plan to
Import 166.5 Million Additional Respirators into the
United States over the Next Three Months
Release Date:
Monday, April 6, 2020 5:58 pm CDT

T erms:
 Company (English)

Dateline City:
ST. PAUL, Minn.


Imports to supplement the 35 million N95 respirators 3M currently
produces in U.S. per month
ST. PAUL, Minn.--(BUSINESS WIRE)--Today 3M and t he Trump Administ rat ion are announcing a plan t o import 166.5 million
respirat ors over t he next t hree mont hs t o support healt hcare workers in t he Unit ed St at es. 3M and t he Administ rat ion
worked t oget her t o ensure t hat t his plan does not creat e furt her humanit arian implicat ions for count ries current ly fight ing
t he COVID-19 out break, and commit t ed t o furt her collaborat e t o fight price gouging and count erfeit ing.

“I want t o t hank President Trump and t he Administ rat ion for t heir leadership and collaborat ion,” said 3M chairman and CEO
Mike Roman. “We share t he same goals of providing much-needed respirat ors t o Americans across our count ry and
combat ing criminals who seek t o t ake advant age of t he current crisis. These import s will supplement t he 35 million N95
respirat ors we current ly produce per mont h in t he Unit ed St at es.”

“Given t he realit y t hat demand for respirat ors out paces supply, we are working around t he clock t o furt her expand our
capacit y, while priorit izing and redirect ing our supplies t o serve t he most crit ical areas,” Roman cont inued. “We’ll cont inue t o
do all we can t o prot ect our heroic healt hcare workers and first responders, and I want t o t hank our 96,000 3Mers for your
t ireless effort s – including t hose in our plant s and dist ribut ion cent ers around t he world.”

3M will import 166.5 million respirat ors over t he next t hree mont hs primarily from it s manufact uring facilit y in China, st art ing in
April. The Administ rat ion is commit t ed t o working t o address and remove export and regulat ory rest rict ions t o enable t his
plan. The plan will also enable 3M t o cont inue sending U.S. produced respirat ors t o Canada and Lat in America, where 3M is t he
primary source of supply.

As a global company, 3M has manufact uring operat ions around t he world t o serve local and regional market s. As t he
pandemic unfolds in different st ages around t he world, 3M will cont inue t o work wit h government s t o direct respirat ors and
ot her supplies t o serve areas most in need.

Beginning in January, 3M ramped up product ion of N95 respirat ors and doubled it s global out put t o 1.1 billion per year –
including t he 35 million a mont h in t he Unit ed St at es. 3M has already put int o mot ion addit ional invest ment s and act ions t hat
will enable it t o double it s capacit y again t o 2 billion globally wit hin 12 mont hs, wit h addit ional capacit y t o begin coming online
in t he next 60 t o 90 days. In t he Unit ed St at es, for example, 3M expect s t o be producing N95 respirat ors at a rat e of 50
million per mont h in June, a 40 percent increase from current levels.

Last week 3M announced addit ional act ions t o address price gouging and count erfeit act ivit y relat ed t o it s respirat ors. 3M
has not changed t he prices it charges for respirat ors, and will t ake decisive act ion against t hose seeking t o t ake illegal and
unet hical advant age of t he COVID-19 out break.

Fo rward-Lo o king Statements
This news release cont ains forward-looking informat ion about 3M's financial result s and est imat es and business prospect s
t hat involve subst ant ial risks and uncert aint ies. You can ident ify t hese st at ement s by t he use of words such as "ant icipat e,"
"est imat e," "expect ," "aim," "project ," "int end," "plan," "believe," "will," "should," "could," "t arget ," "forecast " and ot her words
and t erms of similar meaning in connect ion wit h any discussion of fut ure operat ing or financial performance or business plans
or prospect s. Among t he fact ors t hat could cause act ual result s t o differ mat erially are t he following: (1) worldwide
economic, polit ical, regulat ory, capit al market s and ot her ext ernal condit ions and ot her fact ors beyond t he Company's
cont rol, including nat ural and ot her disast ers or climat e change affect ing t he operat ions of t he Company or it s cust omers
and suppliers; (2) risks relat ed t o public healt h crises such as t he global pandemic associat ed wit h t he coronavirus (COVID-
19); (3) liabilit ies relat ed t o cert ain fluorochemicals, including lawsuit s concerning various PFAS-relat ed product s and
chemist ries, and claims and government al regulat ory proceedings and inquiries relat ed t o PFAS in a variet y of jurisdict ions; (4)
legal proceedings, including significant development s t hat could occur in t he legal and regulat ory proceedings described in
t he Company's Annual Report on Form 10-K for t he year ended Dec. 31, 2019, and any subsequent quart erly report s on Form
10-Q (t he “Report s”); (5) compet it ive condit ions and cust omer preferences; (6) foreign currency exchange rat es and
fluct uat ions in t hose rat es; (7) t he t iming and market accept ance of new product offerings; (8) t he availabilit y and cost of
purchased component s, compounds, raw mat erials and energy (including oil and nat ural gas and t heir derivat ives) due t o
short ages, increased demand or supply int errupt ions (including t hose caused by nat ural and ot her disast ers and ot her
                   Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 31 of 87
event s); (9) unant
              Caseicipat   ed problems or delays wit h t he phased
                       1:20-cv-00523-NONE-SAB                           implement
                                                                  Document     8-1at ion  of a global
                                                                                       Filed          ent erprise
                                                                                                04/19/20          resource
                                                                                                               Page   3 of planning
                                                                                                                           3        (ERP)
syst em, or securit y breaches and ot her disrupt ions t o t he Company's informat ion t echnology infrast ruct ure; (10) t he impact
of acquisit ions, st rat egic alliances, divest it ures, and ot her unusual event s result ing from port folio management act ions and
ot her evolving business st rat egies, and possible organizat ional rest ruct uring; (11) operat ional execut ion, including scenarios
where t he Company generat es fewer product ivit y improvement s t han est imat ed; (12) financial market risks t hat may affect
t he Company’s funding obligat ions under defined benefit pension and post ret irement plans; and (13) t he Company's credit
rat ings and it s cost of capit al. Changes in such assumpt ions or fact ors could produce significant ly different result s. A furt her
descript ion of t hese fact ors is locat ed in t he Report s under "Caut ionary Not e Concerning Fact ors That May Affect Fut ure
Result s" and "Risk Fact ors" in Part I, It ems 1 and 1A (Annual Report ) and in Part I, It em 2 and Part II, It em 1A (Quart erly
Report s), as updat ed by applicable Current Report s on Form 8-K. The informat ion cont ained in t his news release is as of t he
dat e indicat ed. The Company assumes no obligat ion t o updat e any forward-looking st at ement s cont ained in t his news
release as a result of new informat ion or fut ure event s or development s.

About 3M
At 3M, we apply science in collaborat ive ways t o improve lives daily. Wit h $32 billion in sales, our 96,000 employees connect
wit h cust omers all around t he world. Learn more about 3M’s creat ive solut ions t o t he world’s problems at www.3M.com or on
Twit t er @3M or @3MNews.



Language:
English

Contact:
Jennifer Ehrlich
651-733-8805

T icker Slug:
Ticker: MMM
Exchange: NYSE


Source URL: https://news.3m.com/press-release/company-english/3m-and-trump-administration-announce-plan-import-1665-
million-addition
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 32 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-2 Filed 04/19/20 Page 1 of 10




               EXHIBIT 2
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 33 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-2 Filed 04/19/20 Page 2 of 10
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 34 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-2 Filed 04/19/20 Page 3 of 10
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 35 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-2 Filed 04/19/20 Page 4 of 10
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 36 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-2 Filed 04/19/20 Page 5 of 10
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 37 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-2 Filed 04/19/20 Page 6 of 10
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 38 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-2 Filed 04/19/20 Page 7 of 10
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 39 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-2 Filed 04/19/20 Page 8 of 10
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 40 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-2 Filed 04/19/20 Page 9 of 10
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 41 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-2 Filed 04/19/20 Page 10 of 10
 Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 42 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-3 Filed 04/19/20 Page 1 of 3




               EXHIBIT 3
             Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 43 of 87
            Case 1:20-cv-00523-NONE-SAB Document 8-3 Filed 04/19/20 Page 2 of 3



From:                          Virginia Cooper <vcooper.rx2live@gmail.com>
Sent:                          Friday, March 27, 2020 1:44 PM
To:                            Tiffani Quinto
Subject:                       PPE products
Attachments:                   Copy of COVID PPE Products-Price List.xlsx


Tiffany,
Please see attached the PPE products that are available through RX2LIVE. Please reach out with any additional
questions and I will do my best to answer them or get them answered as swiftly as possible.

CAUTION: **EXTERNAL EMAIL** Do NOT click links or open attachments unless you recognize the sender and




                                                      1
                Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 44 of 87
RX2Live        Case 1:20-cv-00523-NONE-SAB Document 8-3 Filed 04/19/20 Page 3 of 3

     Personal Protective Equipment Product/Price List                                            3-26-2020
                                                                                MIN. QTY /         UNIT PRICE per
  ITEM #                              DESCRIPTION
                                                                                   unit            each piece unless noted


   00A        Face Mask N95         #8210 direct from 3M                       10,000,000 ea.      $                4.95
   001        Face Mask N95                                        (CE, FDA)   100,000 ea.         $                3.89
   001A       Face Mask N95                                       (CE, FDA)    20,000 ea.                            TBD
   002        Face Mask KN95                                         (CE)      100,000 ea.         $                1.99
   003        Face Mask Medical - disposable                       (CE)        100,000 ea.         $                0.52
   004        Face Mask-Surgical - disposable                    (CE, FDA)     100,000 ea.         $                0.76
   005        Face Mask Daily - disposable                        (CE)         100,000 ea.         $                0.39
   006        Isolation Gown - Hospital ICU                        (CE)        10,000 ea.          $               56.25
   007        Isolation Gown - Hospital Normal                    (CE)         10,000 ea.          $               14.10
   008        Daily Protective Gown                                 (CE)       10,000 ea.          $               11.00
                                                                                                                         price per
   009        Nitrile Gloves - powder free                        (CE, FDA)    3,000 cartons       $               68.00
                                                                                                                         carton
                                                                                                                         price per
   010        PVC Gloves - powder free                            (CE, FDA)    3,000 cartons       $               47.00
                                                                                                                         carton
   011        Medical Face Shield                                (CE, FDA)     5,000 cartons       $                6.00
   012        Glasses/Goggles 3m Anti-mist                       (CE, FDA)     100,000 cartons     $                9.75
   013        Hand Sanitizer- Antibacterial 75% alcohol / 55ml    (CE)         100,000 cartons     $                2.70
   014        Hand Sanitizer- Antibacterial 75% alcohol / 100g    (CE)         100,000 cartons     $                2.80
   015        Hand Sanitizer- Antibacterial 75% alcohol / 100ml (CE)           100,000 cartons     $                2.80
   016        Hand Sanitizer- Antibacterial 75% alcohol / 500ml (CE)           100,000 cartons     $                4.80
   016A       Hand Sanitizer- Antibacterial 75% alcohol / 55ml   (SDS)         100 cases           $                5.80
   017        COVID-19 IgG/IgM Detection                            (CE)       10,000 cartons      $               19.75
   018        Thermometer-Infrared                                  (CE)       10,000 cartons      $               49.99
   *Information about quantities in each carton or case will be coming.
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 45 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 1 of 23




               EXHIBIT 4
             Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 46 of 87
           Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 2 of 23



From:                         Virginia Cooper <vcooper.rx2live@gmail.com>
Sent:                         Monday, March 30, 2020 4:01 PM
To:                           Tiffani Quinto
Subject:                      Here is the latest PPE update that I have been given.
Attachments:                  PPE Product List - pictures 3-26-20 (1).pptx


Attached are pictures, catalog codes, pricing and minimum requirements.

Virginia Cooper

CAUTION: **EXTERNAL EMAIL** Do NOT click links or open attachments unless you recognize the sender and




                                                        1
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 47 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 3 of 23




                                #01860

                                3M N95 1860
                                Direct from 3M


                                Minimum Order 10 million


                                3M requires payment in full before order can be
                                placed. Payment is held in escrow until the
                                order is completed

                                $5.20 ea
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 48 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 4 of 23




                                #08210

                                3M N95 8210
                                Direct from 3M


                                Minimum Order 10 million


                                3M requires payment in full before order can be
                                placed. Payment is held in escrow until the
                                order is completed

                                $4.95 ea
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 49 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 5 of 23




                                   #001

                                   N95
                                   CE, FDA

                                   Minimum Order 100,000


                                   $2.99 ea
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 50 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 6 of 23




                                   #002

                                   KN95
                                   CE

                                   Minimum Order 100,000


                                   $1.99 ea
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 51 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 7 of 23




                                    #003

                                    Medical Face Masks - Disposable
                                    CE

                                    Minimum Order 100,000


                                    $0.52 ea
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 52 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 8 of 23




                                 #004

                                 Surgical Masks - Disposable
                                 (Ethylene Oxide Sterile)
                                 CE, FDA

                                 Minimum Order 100,000


                                 $0.76 ea
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 53 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 9 of 23




                              #005

                              Daily Protective Face Mask - Disposable
                              CE, FDA

                              Minimum Order 100,000


                              $0.39 ea
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 54 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 10 of 23




                               #006

                               Isolation Gowns - Hospital ICU Use
                               CE

                               Minimum Order 10,000


                               $56.25 ea
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 55 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 11 of 23




                                 #007

                                 Isolation Gowns - Hospital Normal Use
                                 CE

                                 Minimum Order 10,000


                                 $14.10 ea
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 56 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 12 of 23




                                 #008

                                 Daily Protective Gowns
                                 CE

                                 Minimum Order 10,000


                                 $11.00 ea
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 57 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 13 of 23




                               #009

                               Nitrile Gloves – Powder Free
                               CE, FDA

                               Minimum Order 3,000 Cartons

                               $68/carton
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 58 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 14 of 23




                               #010

                               PVC Gloves – Powder Free
                               CE, FDA

                               Minimum Order 3,000 Cartons


                               $47/carton
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 59 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 15 of 23




                                   #011

                                   Medical Face Shield
                                   CE, FDA

                                   Minimum Order 5,000 Shields


                                   $6.00
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 60 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 16 of 23




                              #012

                              3M Protective Anti-Mist Glasses
                              CE, FDA

                              Minimum Order 100,000 Cartons


                              $9.75
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 61 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 17 of 23




                          #013

                          Antibacterial Instant Hand Sanitizer
                          – 75% Alcohol
                          CE

                          Minimum Order 100,000 Cartons


                          $2.70
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 62 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 18 of 23




                          #014

                          Antibacterial Instant Hand Sanitizer
                          – 75% Alcohol
                          CE

                          Minimum Order 100,000 Cartons


                          $2.80
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 63 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 19 of 23




                          #015

                          Antibacterial Instant Hand Sanitizer
                          – 75% Alcohol
                          CE

                          Minimum Order 100,000 Cartons


                          $2.80
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 64 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 20 of 23




                                #016

                                Antibacterial Instant Hand Sanitizer
                                – 75% Alcohol
                                CE

                                Minimum Order 100,000 Cartons


                                $4.80
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 65 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 21 of 23




                                #016A

                                Antibacterial Instant Hand Sanitizer
                                – 75% Alcohol
                                SDS

                                Minimum Order 100 Cases


                                $5.80
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 66 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 22 of 23




                               #017

                               COVID-19 IgG/IgM Detection Kit
                               (Colloidal Gold)
                               CE

                               Minimum Order 10,000 Cartons


                               $19.75
  Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 67 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-4 Filed 04/19/20 Page 23 of 23




                               #018

                               Infrared Thermometer
                               CE

                               Minimum Order 10,000 Cartons


                               $49.99
 Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 68 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-5 Filed 04/19/20 Page 1 of 3




               EXHIBIT 5
 Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 69 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-5 Filed 04/19/20 Page 2 of 3
 Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 70 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-5 Filed 04/19/20 Page 3 of 3
 Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 71 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-6 Filed 04/19/20 Page 1 of 3




               EXHIBIT 6
 Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 72 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-6 Filed 04/19/20 Page 2 of 3
 Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 73 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-6 Filed 04/19/20 Page 3 of 3
 Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 74 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-7 Filed 04/19/20 Page 1 of 3




               EXHIBIT 7
             Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 75 of 87
            Case 1:20-cv-00523-NONE-SAB Document 8-7 Filed 04/19/20 Page 2 of 3
                                                                           April 8, 2020
                                                                               Revision 2


           Fraudulent Activity, Price Gouging, and Counterfeit Products


At 3M, we are committed to doing all we can to help combat the fraudulent, price gouging, and counterfeit
activity that is unfortunately occurring in connection with COVID-19. Examples include people fraudulently
representing themselves as being affiliated with 3M and having authentic 3M product to sell, selling (or
offering to sell) 3M products at grossly inflated prices, selling counterfeit products falsely claimed to be from
3M, and falsely claiming to manufacture 3M products. In many cases, these scammers will try and secure
funds in advance and then disappear once the money is received.

3M will not tolerate any such activity by 3M authorized channel partners and we will aggressively pursue
third-parties that seek to take advantage of this crisis. We are working with law enforcement authorities
around the world – including, in the U.S., the U.S. Attorney General, state Attorneys General, and local
authorities.

We have also created a new 3M COVID-19 Fraud hotline for the U.S. and Canada that end-users and
purchasers of 3M products can call for information to help detect fraud and avoid counterfeit products.
You can reach this hotline by calling: 1 (800) 426-8688.

In addition to the hotline, you can report a concern in the U.S. at www.go.3m.com/covidfraud.
You can report a concern in Canada at www.go.3M.com/covidfraud-en-ca (English) or
www.go.3M.com/covidfraud-fr-ca (French).

3M recommends purchasing our products only from a 3M authorized distributor or dealer, as that offers
the greatest assurance that you will receive authentic 3M products.

If you need help identifying 3M authorized distributors and dealers in your area, please contact 3M Help
Center at www.3m.com/3M/en_US/company-us/help-center or 1 (888) 364-3577 in the United States.
In Canada, please contact 3M Canada Customer Service at 1 (800) 364-3577.

                                                                               Model #         List Price (USD)
With regard to 3M respirators specifically, we
are providing the following additional                                           1804               $0.68
information to help stop price gouging and sales                                 1804S              $0.68
                                                            Surgical N95
of counterfeit products:                                                         1860               $1.27
                                                            Respirators
•   3M has not changed the prices we charge                                      1860S              $1.27
    for 3M respirators as a result of the                                        1870+              $1.78
    COVID-19 outbreak.
                                                                                 8210            $1.02 - $1.31
•   We are actively working to eliminate price                                 8210Plus          $1.18 - $1.50
    gouging, including making referrals to law                                   8210V          $1.48 - $1.88
    enforcement where appropriate.
                                                                                 8110S          $1.08 - $1.37
•   To help customers identify and avoid inflated           Standard N95         8200           $0.63 - $0.80
    prices, we are now publishing current single-case       Respirators           8511          $2.45 - $3.11
    list prices for many of the most common 3M N95
                                                                                 9105           $0.64 - $0.81
    respirator models sold in the U.S.
                                                                                 9105S          $0.64 - $0.81
•   List prices for these models sold in Canada are                              9210+          $1.40 - $1.78
    similar on a currency-adjusted basis.
                                                                                 9211+          $2.68 - $3.40
              Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 76 of 87
• These listCase
             prices1:20-cv-00523-NONE-SAB
                    are per respirator.   Document 8-7 Filed 04/19/20 Page 3 of 3

•   Actual prices may be lower than these list prices, as negotiated between you and your chosen reseller.

•   3M has also worked to further accelerate delivery of respirators to critical end-users – both by utilizing
    our existing network of healthcare distributors and, where it makes sense to do so, shipping directly to
    end-user locations. Effective the week of March 23, the small volume of 3M filtering facepiece respirators
    being made available to critical industrial infrastructure is shipping directly to the specified end-user.

•   3M respirators should be sold only in 3M packaging, with model-specific user instructions accompanying
    the product.

•   3M respirators should not be sold individually or without packaging (including User Instructions).

•   3M has strict quality standards, and therefore products that have missing straps, strange odors, blocked
    valves, misspelled words, etc. are likely not authentic 3M respirators.

Finally, 3M personal protective equipment (PPE) is intended, labeled, packaged, and certified to meet the
requirements of the countries in which 3M sells it. Those requirements differ around the world, including as
it relates to, for example, respirator performance, local language, and local certification and approval for sale
and use. As a result, 3M PPE imported from other countries may not meet local requirements. Please confirm
such PPE meets all applicable requirements prior to use.

For technical assistance regarding the selection and use of 3M respirators, please contact your local
3M Technical Service team. In the U.S., you can call 1 (800) 243-4630. In Canada, you can
call 1 (800) 364-3577.




For more information, contact the 3M Help Center at 1 (888) 364-3577 in the United States.
In Canada, please contact 3M Canada Customer Service at 1 (800) 364-3577.




3M Company
                                   © 3M 2020. All Rights Reserved.
3M Center
                                   3M is a trademark of 3M Company and affiliates.
St. Paul, MN
                                   Used under license in Canada.
55144-1000
 Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 77 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-8 Filed 04/19/20 Page 1 of 6




               EXHIBIT 8
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 78 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8-8 Filed 04/19/20 Page 2 of 6




3M COVID-19 Anti-Fraud, Anti-Price Gouging, and Anti-Counterfeiting




Have a concern to report related to Fraud, Price Gouging or Counterfeit produ
At 3M, we are committed to doing all we can to help combat the fraudulent, price gouging, and counterfeit activity
will not tolerate any such activity by 3M authorized channel partners and we will aggressively pursue third-parties
enforcement authorities around the world – including, in the U.S., the U.S. Attorney General, State Attorneys Gene
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 79 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8-8 Filed 04/19/20 Page 3 of 6



COVID-19 Fraud

Please complete as much of the information requested below as possible. Fields marked with an asterisk are require
that 3M has received the report. We request that you reply to that email and attach any copies of invoices, contract
can help us to investigate the situation.



Requestor Information

First Name*



Last Name*



Company Name



Email/Business Email Address*



Phone/Business Phone Number*



Government Agency Name (if applicable)



Country/Region*

 United States


Account Type*

 Select One
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 80 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8-8 Filed 04/19/20 Page 4 of 6

Alleged Solicitor/Seller Information
Please provide as much information as possible.


Seller First Name



Seller Last Name



Seller Company



Seller Email



Seller Phone



Seller's Website




Fraud Product Details

Product 1*

 Select One


Product 1 Price



Product 1 3M SKU



Product 1 Quantity
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 81 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8-8 Filed 04/19/20 Page 5 of 6

Product 2

 Select One


Product 2 Price



Product 2 3M SKU



Product 2 Quantity



Product 3

 Select One


Product 3 Price



Product 3 3M SKU



Product 3 Quantity



How did the interaction take place?*

 Select One


Interaction URL



Product Fraud Details*

Provide as much detail about the interaction as possible including how you rst contacted the seller and what inform
      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 82 of 87
     Case 1:20-cv-00523-NONE-SAB Document 8-8 Filed 04/19/20 Page 6 of 6




3M respects your right to privacy. 3M will collect, use, and disclose the personal information you provide in accord
fraud, price gouging and fraudulent activity, 3M may voluntarily share information with law enforcement agencies
law enforcement agencies, 3M will have no control over that personal information.

Please be aware that the information you supply about yourself, or any aspect of 3M’s operations may result in act
information that, to the best of your knowledge, is correct. You will not be sanctioned for submitting information in
knowingly provide false or misleading information, it may result in disciplinary or judicial action.

Submit
 Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 83 of 87
Case 1:20-cv-00523-NONE-SAB Document 8-9 Filed 04/19/20 Page 1 of 3




               EXHIBIT 9
                                                                Copy of COVID PPE Products-Price List (006).xlsx [Protected View] - Excel                                      7
                                    Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 84 of 87
                                   Case 1:20-cv-00523-NONE-SAB Document 8-9 Filed 04/19/20 Page 2 of 3

Info      Info
New
          Copy of COVID PPE Products-Price List (006)
Open      E-mail attachment      C:\Users\jj054273\AppData\Local\Microsoft\Windows\INetCache\ Content.Outlook\ GVEIXDE8\ Copy of COVID PPE Products-Price List (006).xlsx

Save
                              Protected View                                                                                       Properties -
                              This file came from your email, so we opened it in a way that helps to keep your                     Size                  12.6KB
              Enable          computer safe from viruses (just in case).                                                           Title                 None
              Editing         Don't worry—you can continue reading in this view. If you need to edit, and you trust                Tags                  None
                              this file, then enable editing.
                                                                                                                                   Categories            None
                              Protected View Settings
                              Learn more about Protected View
                                                                                                                                   Related Dates
                                                                                                                                   Last Modified         3/26/20206:11 PM
                                                                                                                                   Created               3/26/2020 3:02 PM
Print                                                                                                                              Last Printed


                                                                                                                                   Related People
                                                                                                                                   Author
                                                                                                                                                         nMPP
                                                                                                                                   Last Modified By
                                                                                                                                                                  Alex Myers
Close                                                                                                                              Show All Properties



Account
                                                                                                                        PPE Product List - pictures 3-26-20 (1).ppbc - PowerPoint
                                      Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 85 of 87
                                     Case 1:20-cv-00523-NONE-SAB Document 8-9 Filed 04/19/20 Page 3 of 3

Info
                Info
New
                PPE Product List - pictures 3-26-20 (1)
Open            Desktop ,> 3M

Save                               Compatibility Mode                                                                  Properties -
                                   Converting this file will enable currently disabled features, which may result in   Size                  4.72MB
Save As                            layout changes.
                     Convert                                                                                           Slides                21
                                                                                                                       Hidden slides         0
Save As Kofax
PDF                                                                                                                    Title                 PowerPoint Presentation
                                                                                                                       Tags                  Add a tag
                                   Protect Presentation
M.. Save as                                                                                                            Categories            Add a category
                                   Control what types of changes people can make to this presentation.
    new
                     Protect
    version                                                                                                            Related Dates
                  Presentation -
                                                                                                                       Last Modified         3/30/2020 3:36 PM
Print
                                                                                                                       Created               3/25/202010:10 AM
Share                              Inspect Presentation                                                                Last Printed
                                   Before publishing this file, be aware that it contains:
Export              Check for           Document properties, author's name and cropped out image data
                     Issues -                                                                                          Related People
                                        Content that people with disabilities are unable to read
                                                                                                                       Author
Close                                                                                                                                        ri       Kendel

                                   Manage Presentation                                                                                       Add an author
Account               rrr          Check in, check out, and recover unsaved changes.                                   Last Modified By      pi
                                                                                                                                                      Alex Myers
Options
                    Manage
                  Presentation •
                                   in There are no unsaved changes.
                                                                                                                       Related Documents
                                                                                                                              Open File Location

                     (I)                                                                                               Show All Properties
                     iManage
                    Properties
                            Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 86 of 87
JS 44 (Rev. 0$"#%)                                              CIVIL COVER SHEET
                       Case      1:20-cv-00523-NONE-SAB                          Document 8-10 Filed 04/19/20 Page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
3M Company                                                                                                  RX2Live, LLC and RX2Live, Inc.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Utah County, Utah
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
Carmine R. Zarlenga (pro hac vice); Dale Giali (SBN 150382); Keri E. Borders
(SBN 194015)
Mayer Brown LLP, 350 S. Grand Ave., 25th Floor, Los Angeles, CA 90071-1503
Telephone: 213-229-9500; Facsimile: 213-625-0248

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
" 1    U.S. Government                " 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         " 1        " 1      Incorporated or Principal Place       " 4     " 4
                                                                                                                                                         of Business In This State

" 2    U.S. Government                " 4     Diversity                                              Citizen of Another State          " 2    "    2   Incorporated and Principal Place    " 5     " 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           " 3    "    3   Foreign Nation                      " 6     " 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                              TORTS                                 FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
"   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             " 625 Drug Related Seizure          " 422 Appeal 28 USC 158          " 375 False Claims Act
"   120 Marine                       "   310 Airplane                  " 365 Personal Injury -             of Property 21 USC 881        " 423 Withdrawal                 " 376 Qui Tam (31 USC
"   130 Miller Act                   "   315 Airplane Product                Product Liability       " 690 Other                               28 USC 157                       3729(a))
"   140 Negotiable Instrument                 Liability                " 367 Health Care/                                                                                 " 400 State Reapportionment
"   150 Recovery of Overpayment      "   320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                " 410 Antitrust
        & Enforcement of Judgment             Slander                        Personal Injury                                             " 820 Copyrights                 " 430 Banks and Banking
"   151 Medicare Act                 "   330 Federal Employers’              Product Liability                                           " 830 Patent                     " 450 Commerce
"   152 Recovery of Defaulted                 Liability                " 368 Asbestos Personal                                           " 835 Patent - Abbreviated       " 460 Deportation
        Student Loans                "   340 Marine                          Injury Product                                                    New Drug Application       " 470 Racketeer Influenced and
        (Excludes Veterans)          "   345 Marine Product                  Liability                                                   " 840 Trademark                        Corrupt Organizations
"   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY                        LABOR                     SOCIAL SECURITY                " 480 Consumer Credit
        of Veteran’s Benefits        "   350 Motor Vehicle             " 370 Other Fraud             " 710 Fair Labor Standards          " 861 HIA (1395ff)               " 485 Telephone Consumer
"   160 Stockholders’ Suits          "   355 Motor Vehicle             " 371 Truth in Lending               Act                          " 862 Black Lung (923)                 Protection Act
"   190 Other Contract                       Product Liability         " 380 Other Personal          " 720 Labor/Management              " 863 DIWC/DIWW (405(g))         " 490 Cable/Sat TV
"   195 Contract Product Liability   "   360 Other Personal                  Property Damage                Relations                    " 864 SSID Title XVI             " 850 Securities/Commodities/
"   196 Franchise                            Injury                    " 385 Property Damage         " 740 Railway Labor Act             " 865 RSI (405(g))                     Exchange
                                     "   362 Personal Injury -               Product Liability       " 751 Family and Medical                                             " 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     " 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS           " 790 Other Labor Litigation          FEDERAL TAX SUITS              " 893 Environmental Matters
"   210 Land Condemnation            "   440 Other Civil Rights          Habeas Corpus:              " 791 Employee Retirement           " 870 Taxes (U.S. Plaintiff      " 895 Freedom of Information
"   220 Foreclosure                  "   441 Voting                    " 463 Alien Detainee                Income Security Act                  or Defendant)                   Act
"   230 Rent Lease & Ejectment       "   442 Employment                " 510 Motions to Vacate                                           " 871 IRS—Third Party            " 896 Arbitration
"   240 Torts to Land                "   443 Housing/                        Sentence                                                           26 USC 7609               " 899 Administrative Procedure
"   245 Tort Product Liability               Accommodations            " 530 General                                                                                            Act/Review or Appeal of
"   290 All Other Real Property      "   445 Amer. w/Disabilities -    " 535 Death Penalty                 IMMIGRATION                                                          Agency Decision
                                             Employment                  Other:                      " 462 Naturalization Application                                     " 950 Constitutionality of
                                     "   446 Amer. w/Disabilities -    " 540 Mandamus & Other        " 465 Other Immigration                                                    State Statutes
                                             Other                     " 550 Civil Rights                  Actions
                                     "   448 Education                 " 555 Prison Condition
                                                                       " 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
" 1 Original             " 2 Removed from                 " 3         Remanded from             " 4 Reinstated or       " 5 Transferred from     " 6 Multidistrict                  " 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           15 U.S.C. 1114, 1124
VI. CAUSE OF ACTION Brief description of cause:
                                           Trademark infringement; unfair competition; false endorsement; trademark dilution; false advertising
VII. REQUESTED IN     " CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                       TBD                                        JURY DEMAND:         " Yes      " No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/19/2020                                                              /s/ Carmine R. Zarlenga
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 0$"#%)Case 1:20-cv-02949-LAP Document 16-7 Filed 04/24/20 Page 87 of 87
                        Case 1:20-cv-00523-NONE-SAB Document 8-10 Filed 04/19/20 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

##"      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

###"     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

#$"      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

$"       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

$#"      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

$##"     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

$###" Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
